EXHIBIT 10.1

 

 

 

FIRST AMENDMENT TO PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT

 

This First Amendment to the Private Label Credit Card Program Agreement ("First
Amendment") is entered into as of the 28th day of October, 2015, (the “Amendment
Effective Date”) by and between The Bon-Ton Stores, Inc., with its principal
office at 2801 East Market Street, York, Pennsylvania 17402 (“Retailer”) and
Comenity Bank, a Delaware state bank formerly known as World Financial Network
Bank, with its principal office at One Righter Parkway, Suite 100, Wilmington,
DE 19803, (“Bank”).

 

R E C I T A L S :

 

WHEREAS, Retailer and Bank entered into that certain Private Label Credit Card
Program Agreement dated as of December 16, 2011 (the "Agreement");

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

 

1.      Definitions; References. Each term used herein which is not defined
herein shall have the meaning assigned to such term in the Agreement. Each
reference to "hereof", "hereunder", "herein" and "hereby" and each other similar
reference and each reference to "this Agreement" and each other similar
reference contained in the Agreement shall from and after the date hereof refer
to the Agreement amended hereby.

 

2.      Schedule 3.6.1 Marketing Funds. Schedule 3.6.1 is hereby deleted in its
entirety and replaced with a new Schedule 3.6.1, a copy of which is attached to
this First Amendment as Attachment 1.

 

3.      Schedule 6.6.6 Payments by Bank. Schedule 6.6.6 is hereby deleted in its
entirety and replaced with a new Schedule 6.6.6, a copy of which is attached to
this First Amendment as Attachment 2.

 

4.      Schedule 14.1 Term. Schedule 14.1 is hereby deleted in its entirety and
replaced with a new Schedule 14.1, a copy of which is attached to this First
Amendment as Attachment 3.

 

5.      Order of Precedence. This First Amendment is supplementary to and
modifies the Agreement. All terms and conditions of the Agreement shall remain
unchanged and in full force and effect except as amended by this First
Amendment.

 

6.      Counterparts. This First Amendment may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same document. Additionally, a fully executed PDF of this First
Amendment shall be deemed to constitute an original document.

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment in
manner and form sufficient to bind them as of the date first above written.

 

 



COMENITY BANK THE BON-TON STORES, INC.     By: /s/ John J. Coane By: /s/ Kathryn
Bufano Title: President Title: President & Chief Executive Officer     Date:
October 28, 2015 Date: October 27, 2015    

 

 



1

 

THIS SCHEDULE HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2.

REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

 

 

ATTACHMENT 1

Schedule 3.6.1

 

Marketing Fund

 

A.            The Joint Marketing Plan shall be funded by Bank, or as otherwise
may be set forth in the applicable Joint Marketing Plan, or as determined by the
Management Committee. With respect to Bank’s contribution, beginning with the
first anniversary of the Program Commencement Date, Bank shall allocate to the
Marketing Fund annually an amount equal to [ *** ] of the total amount of Net
Credit Sales over the twelve (12) Retailer Fiscal Months immediately prior to
such anniversary date, to be used in any month. All unused funds in the
Marketing Fund [ *** ]. Bank’s contribution to the Marketing Fund shall be
utilized solely to promote the Private Label Credit Card Marketing Program,
including, but not limited to the following services, to be performed by
Retailer or Bank, as appropriate.

 

[ *** ]

 

Consistent with current practices, Retailer shall continue to fund and perform
the following:

 

[ *** ]

 

The Marketing Fund shall not be used towards the following items, [ *** ]:

 * Expenditures related to the Transition Plan as identified in Schedule 2.1.1
 * Plastic Credit Cards or documentation for Credit Cards
 * New Account terms and conditions documentation, envelopes, and mailing
 * Collateral materials for the Program such as take-one applications
 * Marketing of approved ancillary products and services
 * Billing Statements
 * Compensation of Bank staff
 * Bank overhead
 * Operations of the Program such as customer service, data processing, and
   other services



New Account discounts and rewards liabilities, including rewards bonus points,
shall be funded by Retailer.

 

B.            Subject to Section 3.6, beginning with the third anniversary of
the Program Commencement Date (for clarity, the third anniversary being July 24,
2015) and each anniversary date thereafter, Bank will make available to Retailer
an additional amount equal to [ *** ] of the total amount of Net Credit Sales
over the twelve (12) Retailer Fiscal Months immediately prior to such Program
Commencement anniversary date to be used for costs associated with marketing and
promotion of the Program as mutually agreed upon by the Management Committee.

 

 

 

[***] REPRESENTS CONFIDENTIAL MATERIAL WHICH HAS BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. ACOMPLETE VERSION OF THIS SCHEDULE HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 



2

 

THIS SCHEDULE HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2.

REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

 

ATTACHMENT 2

Schedule 6.6.6

 

Payments by Bank

 

Bank shall make the following payments to Retailer:

 



1.   Each Business Day, Bank shall wire Retailer an amount equal to [ *** ].    
  2.   As of the Amendment Effective Date, in addition to the amount set forth
in paragraph 1, above, each Business Day, Bank shall wire Retailer an amount
equal to [ *** ].       3.   On the Closing Date, Bank shall pay to Retailer a
signing bonus (“Signing Bonus”) in the amount of fifty million dollars
($50,000,000). In the event of any termination of this Agreement pursuant to
Section 14.2.2 Retailer shall reimburse Bank for [ *** ].       4.   As of the
Amendment Effective Date, for and in consideration of the extension of the
Agreement for an additional three (3) year period, Bank shall pay to Retailer a
one-time payment (“Extension Bonus”) in the amount of Six Million Dollars
($6,000,000) of which One Million Dollars ($1,000,000) shall be paid within five
(5) Business Days after the fifth anniversary of the Program Commencement Date
(for clarity, the fifth anniversary being July 24, 2017) and the remaining Five
Million Dollars ($5,000,000) to be paid within five (5) Business Days after the
seventh anniversary of the Program Commencement Date (for clarity, the seventh
anniversary being July 24, 2019). Bank shall make such payments if and only if
the Agreement is in full force and effect and neither party has provided notice
of termination of the Agreement. Furthermore, in the event of any termination of
this Agreement pursuant to Section 14.2.2, Retailer shall reimburse Bank for [
*** ].       5.   By the fifteenth (15th) day of each month, Bank shall post
into settlement an amount equal to [ *** ].       6.   On or before fifteenth
(15th) day following the end of each Program Year, Bank shall wire to Retailer
an amount equal to [ *** ] .       7.   Beginning in calendar year 2016, Bank
shall make available up to [ *** ] for payment of agreed-upon costs associated
with a reissue of Credit Cards, including the cost of the design, development
and production of the Credit Card, as well as the postage of mailing the
reissued Credit Cards (“2016 Reissue Fund”). The 2016 Reissue Fund shall be
available for use during calendar years 2016 and 2017 only, however
notwithstanding the foregoing, any 2016 Reissue Funds not used for reissue costs
during calendar years 2016 and 2017 may be repurposed for use to otherwise
support the Program as agreed upon by the Management Committee.       8.  
Beginning in calendar year 2018, Bank shall make available up to [ *** ] for
agreed-upon costs associated with a reissue of Credit Cards, including the cost
of the design, development and production of the Credit Card, as well as the
postage of mailing the reissued Credit Cards (“2018 Reissue Fund”). The 2018
Reissue Fund shall be available for use during calendar years 2018 and 2019
only, however notwithstanding the foregoing, any 2018 Reissue Funds not used for
reissue costs during calendar years 2018 and 2019 may be repurposed for use to
otherwise support the Program as agreed upon by the Management Committee.



 

 

[ *** ]

 

3

 



[ *** ] REPRESENTS CONFIDENTIAL MATERIAL WHICH HAS BEEN REDACTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. ACOMPLETE VERSION OF THIS SCHEDULE HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



4

 

Attachment 3

 

Schedule 14.1

 

Term

 

 

This Agreement shall become effective as of the Effective Date and shall
continue in effect until the tenth (10th) anniversary of the Program
Commencement Date (the “Initial Term”), plus successive two (2) year terms
thereafter (each a “Renewal Term”), unless (a) the Agreement is otherwise
terminated by a party pursuant to the provisions of Section 14, or (b) a party
provides the other party with a notice of termination at least one hundred
eighty (180) days prior to the end of the Initial Term or the then current
Renewal Term.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------